Citation Nr: 1746487	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-44 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for arthritis of the right hip.

2.  Entitlement to an increased rating in excess of 10 percent for arthritis of the left hip.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran retired from active duty service in December 2006 after more than 20 years of service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that rating decision, the RO continued 0 percent ratings for degenerative arthritis of the right and left hip disabilities.  In a September 2010 rating decision the Veteran was awarded an increase of 10 percent each for his service-connected right and left hip disabilities effective January 1, 2007, the date of entitlement to service connection for those disabilities.  In March 2015, the Board remanded these matters for additional development.

The Board notes that several additional issues were addressed in a September 2016 Statement of the Case, but the Veteran never responded to this issuance.  These issues are accordingly not on appeal at the present time.  


REMAND

In the March 2015 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a VA hip examination for his right and left hip arthritis with an appropriate medical professional to assess the level of disability of his service-connected hips.  The record shows the Veteran underwent a series of examinations in 2015, and it appears examination of the hips was overlooked.  In August 2017 correspondence to the Board, the Veteran noted that the physician "did not receive the request for an exam on [his] right and left hips and could not perform that exam."  Specifically, he stated "The exam on my hips has not even taken place yet.  My VA Doctor at the Saint Mary[']s Clinic will address my bilateral hip condition at my next appointment in late September."  The Board finds another remand is necessary in this case for the AOJ to schedule the Veteran for a VA hip examination pursuant to the Board's March 2015 remand orders.  Notably, the Veteran has retired from Federal service and has returned to reside in the United States.  He currently receives treatment at Saint Mary's Clinic in South Georgia and requests that his examination be scheduled at that health care facility.  Thus, while the Board regrets the additional delay, these matters must be remanded for further evidentiary development and readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to ascertain whether a physician at Saint Mary's Clinic conducted a bilateral hip examination in September 2017 as he had anticipated, and which was noted in his August 2017 correspondence.  If the Veteran's response is affirmative, then take appropriate steps to obtain a copy of the examination report, in addition to any other pertinent records regarding his bilateral hip disability.  

2.  If not already completed, the AOJ should arrange for a VA orthopedic examination of the Veteran to assess the level of severity of his bilateral hip disability.  The Veteran's record, pertinent to these claims, should be made available to and reviewed by the examiner, and all necessary tests should be conducted.  All indicated tests and studies deemed appropriate by the examiner, including x-rays, must be accomplished, and all clinical findings must be reported in detail.  

In accordance with VA rating criteria for rating the hip, the examiner is to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his right and left hip disabilities. 

(a)  As to limitation of motion, in addition to any other information provided pursuant to the VA rating criteria, the examiner must conduct complete range of motion studies of the left and right hips with specific notation of flexion, extension, lateral flexion, and rotation.  The joints involved should be tested in active and passive motion, and in weight-bearing and nonweight-bearing.

(b)  As to limitation of motion, the examiner must also offer an opinion as to the degree on which this pain first appears on flexion, extension, lateral flexion, and/or rotation. 

(c)  As to limitation of motion, the examiner must also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion, lateral flexion, and/or rotation, or otherwise impair functioning of the joint.

A complete explanation based on the specific facts of this case as well as any relevant medical principles is required. 

3.  Following readjudication of the claims, if the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




